Title: Mercy Otis Warren to Abigail Adams, 6 August 1779
From: Warren, Mercy Otis
To: Adams, Abigail



My Dear Friend
Eleriver August 6 1779


“And are you sure the News is true,
And are you sure He’s Come.”


Beneath the shady Forrest of Ele River, while my Best Friend has walked towards the Fertile plains to survey the Reapers, or perhaps asscends the Rugged Hills to View the sportive Flocks, I take up my pen to Congratulate you, most sincerely to Congratulate you on the safe Return of yours, from the Busy and wearisom scenes of politics, pleasure, and politeness, to the still Delights of Domestic Felicity, where the Gladned mother Can scarcly suppress the tear of Rapture, to listen and smile Alternately at the Narrations of her young traveler, and the simple tale, with which the two younger Masters (Emulous for Papahs Attention) strive to Entertain Him, while the observing Daughter silently Watches Every accent, and treasures up Every article of Inteligence for her Future improvement. The Father Thanks His Neglegent Countrymen for suffering Him so soon to Indulge in the Highest Joys of Life. But the patriot must secretly Chide the want of Decission, that Inattention to the Interests of the states, that has permited him thus Early to Leave Europe, when by a Longer stay He might have Rendered them such Essential service.
When I participate the Family Happiness, and take a part in the Felicity of my Friends, I Flatter myself it is an Emenation of Benevolence.
But There is not a spark of patriotism in the Cordial Gratulation in the Larger scale which is the Measure of patriotic Merit. What are the Little streams of social affection, the Heart felt pleasure of the Wife, the parent and the Friend, who would not sacrifice without a sigh these smaller Considerations when pro bono publico Requires, always assured of the Gratitude and applause of the unchanging Multitude.
But to be serious both you and I wish well to our Country, and will hope that some Good may result Even from the Mistakes of Her Rulers.
It is strongly impressed on my mind that the Return of a Gentleman Rather unexpectedly to his American Friends, May Give a New turn to the state of parties, and Eventually be productive of Happy Consequences. But my design is to say Little of public affairs. The full Heart Enwrapt (after the Anxieties and impatience of a Long abscence) in the tender scenes of Mutual affection has no Room, at present for Forreign Cares. Yet hope your own Happiness will not prevent the Recollection, nor His Avocations the Completion of a promiss you made when we parted to Come to Plimouth soon after Mr. Adams Came home. You Little Thought then I should have a Demand upon you so soon. However I shall not Relinquish it. I will not admit Even the Indolence of Felicity as an Excuse. And though it has been observed by some that Indolence is Characteristic of Genius, I think Generosity Indicates a Greatness of soul that will supply the Defects of Genius, but when we see them united in their Exertions to Bestow Happiness, we then see the perfection of Human Nature. And with my Friendly and Respectful Complements to Mr. Adams you will tell him this Visit shall be placed on the List of Charities. But if he is a Believer in the Doctrine of superrerogation, He will have more to do, for more will Certainly be Required. Mean time I shall hear from you both if you wish to Gratify your assured & affectionate Freind,

Marcia Warren


My Regards to Monseur Jeany and to the sister of the young Frenchman.

